DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                                TIMOTY SEAYS,
                                   Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                                 No. 4D17-2314

                            [October 26, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael A. Robinson,
Judge; L.T. Case No. 00-1591CF10A.

  Timothy Seays, South Bay, pro se.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., GROSS and DAMOORGIAN, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.